     Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.1 Page 1 of 19



                                                                          May 13 2019
       Anton Ewing (pro se)
 2 113077 Clairemont Drive #372
 ~     San Diego, CA 92117                                                  s/ jenniferv

 -' 11 anton@antonewing.com.
 411(619)719-9640
 5         Plaintiff
 6

 7

 8

 9
                       THE UNITED STATES FEDERAL DISTRICT COURT
IO
                             SOUTHERN DISTRICT OF CALIFORNIA
11

12

13    11
           Anton Ewing, an individual,                  Civil Case No.: '19CV897 WQHAGS
14
                                                               COMPLAINT
15
                       Plaintiff,

16    II         vs.
17                                                      TCPA 47 USC §227(b)(l)(C)-Junk
         Charter Financial Publishing Network,          Fax
18
      11 Inc., a Delaware corporation;

19
                                                        TCPA 47 USC §227(c)(5)

20
                           Defendant.
21                                        '19CV897 WQHAGS
                                                    )
22

23               Plaintiff Anton Ewing ("Plaintiff'), complains against Defendant Charter
24
      ··Financial Publishing Network, Inc. ("Charter") and alleges as follows:
25
                                         I.   INTRODUCTION

           1.    The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter

           alia, illegal junk faxing to Plaintiffs phone through the use of an ATDS is

                                     PLAINTIFF 'S rNlTIAL COMPLArNT - 1
     Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.2 Page 2 of 19




       expressly alleged against Defendant Charter Financial Publishing Network, Inc.
 2
       Said Defendant sent a junk fax, without permission and devoid of a pre-existing
 3

 4     business relationship, to 760-269-3107.
 5
       2.     Said Defendant used a business address that Plaintiff had last used in 2009.
 6

 7
       Defendant's database is over ten years old. Plaintiff has not been at, used or

 8     occupied 11415 W. Bernardo Court, San Diego, CA 92127 in over ten years.
 9
       3.     Defendant also fax to provide opt-out information on the junk fax.
10

II     4.     Defendant sent, delivered and transmitted the junk fax on May 10, 2019 at
12
       9:30AM.
13

14
       5·     Defendant failed to include the phone number from which the fax was sent

15     on the fax itself. However, Plaintiff believes that the fax came from 732-559-
16
       7808. A copy of the illegal junk fax is attached as an exhibit to this complaint and
17

t8     hereby incorporated by this reference as if fully set forth herein.
19
       6.     Charter has been illegally faxing Mr. Ewing, without his consent, with
20

21
       autodialed "robocalls" calls using an ATDS. Mr. Ewing brings this action under

22    the Telephone Consumer Protection Act, 47 U.S.C. § 227 ("TCPA"), in hopes that
23
       an injunction and damages will encourage Charter to change their ways.
24

25                                              II. PARTIES

       7.     Plaintiff Anton Ewing is a citizen of California who conducts business in

       California, in this District.



                                       PLAINTIFF' S INITIAL COMPLAINT - 2
     Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.3 Page 3 of 19




       8.    Defendant Charter is not registered in and but unlawfully doing business in
 2
       California including San Diego County as a retailer of FA Magazine.
 3

 4                             III. JURISDICTION AND VENUE
 5
       9.    This Court has federal-question subject matter jurisdiction over the
 6

 7
       Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a

 8     federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).
 9
       10.   This Court has personal jurisdiction over CHARTER because a substantial
JO

I1     part of the wrongful acts alleged in this Complaint were committed in California.
12
       For example, CHARTER made illegal spam fax robocalls to Mr. Ewing, while he
13

14
       was in California. Charter has also subjected themselves to personal jurisdiction

I5     in California because they are running and abetting said criminal operation. It is a
16
       crime to violate 47 USC §501 by violating 47 USC §227(b). Charter through their
17

1s     dba's and agents, initiated the primary junk fax calls to Plaintiff. Plaintiff was
19
       spam faxed at 760-269-3107 by Charter.
20

21
       11.   Plaintiff has expressly stated exactly what phone number Defendant used to

22     fax Plaintiff, as well as an exact date of one of the calls, to which number the calls
23
       were made, what was sent via the fax and that the call was made with an A TDS.
24

2s     All of this meets the particularity requirements for a cause of action. Plaintiffs

       phone number is not a business phone. Plaintiffs phone is registered on

       www.donotcall.gov on September 14, 2016, more than 31 days prior to the junk



                                  PLAINTIFF'S INITIAL COMPLAINT - 3
     Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.4 Page 4 of 19




       fax.
 2
       12.     CHARTER does substantial business in this District. CHARTER has
 3

 4     purposefully directed its activities to California and advertises that it does business
 5
       in California.
 6

 7
              IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

 8     13.     The TCPA provides a private cause of action to persons who receive faxes i
 9
       violation of§ 227(b). 47 U.S.C. § 227(b)(3).
10

11     14.     The TCPA makes it unlawful to make junk fax solicitations to telephone
12
       numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47 C.F.R. §
13

14
       64.1200(c)(2).

15     15.     The TCPA provides a private cause of action to persons who receive calls in
16
       violation of§ 227(c). 47 U.S.C. § 227(c)(5).
17

1s     16.     Plaintiff Ewing alleges that Defendant Charter Financial Publishing
19
       Network, Inc. placed repeated automated telephone calls to Plaintiff Ewing's
20

21
       phone (760-269-3107) from their phones and that the calls exhibited signs of being

22     made with an Automated Telephone Dialing System, including repeated junk faxes
23
       to Plaintiff Ewing on May 10, 2019. Those allegations are true and are sufficient
24

25     to establish the elements of a TCPA claim.




                                  PLAINTIFF'S INITIAL COMPLAINT - 4
     Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.5 Page 5 of 19




                                          V. STANDING
 2
       17.    The court must evaluate lack of statutory standing under the Rule 12(b)( 6)
 3

 4    standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
 5
      because Plaintiff is proceeding pro se, his complaint "must be held to less stringent
 6
      standards than formal pleadings drafted by lawyers" and must be "liberally
 7

 8    construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
 9
      standard reviEwing prose complaints post-Twombly). The Ninth Circuit has
10

11    concluded that the court's treatment of pro se filings after Twombly and Iqbal
12
      remain the same and prose pleadings must continue to be liberally construed.
13
      Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also McGowan v. Hulick,
14

15    612 F.3d 636, 640-42 (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458,
16
      461-62 (5th Cir. 2010); Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting
17

18    that even following Twombly and Iqbal, "we remain obligated to construe a prose
19
       complaint liberally").
20
       18.   Standing is proper under Article III of the Constitution of the United States
21

22    of America because Plaintiffs claims state:
23
             A. A valid injury in fact;
24

25           B. which is traceable to the conduct of Defendant;

             C. and is likely to be redressed by a favorable judicial decision. See,

                Spokeo, Inc. v. Robins, 578 U.S. __(2016) at 6, and Lujan v. Defenders



                                 PLAINTIFF'S INITIAL COMPLAINT - 5
     Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.6 Page 6 of 19




                of Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out in
 2
                Spokeo and Lujan, Plaintiffs must clearly allege facts demonstrating all
 3

 4              three prongs above.
 5
      The "Injury in Fact" Prong
 6

 7
       19.   Plaintiffs injury in fact, must be both "concrete" and "particularized" in

 8    order to satisfy the requirements of Article III of the Constitution, as laid out in
 9
      Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning
10

11    that it actually exists. In the present case, Plaintiff was fax on his phone by
12
      Defendant. Such junk faxes are a nuisance, an invasion of privacy, and an
13

14
      expense to Plaintiff in multiple ways. Soppet v. Enhanced Recovery Co., LLC, 679

15    F.3d 637, 638 (7th Cir. 2012). Defendant's invasion of Plaintiffs right to privacy
16
      is further exacerbated by the fact that Plaintiffs phone number, at all times
17

18    relevant to this litigation, was on the National Do-Not-Call Registry (hereinafter,
19
      "DNC Registry"). As well, Plaintiff had no prior business relationship with
20

21
      Defendant prior to receiving the harassing and annoying faxes by Charter Financial

22    Publishing Network, Inc. All of Plaintiffs injuries are concrete and de facto. For
23
      an injury to be "particularized" means that the injury must "affect the plaintiff in a
24

25    personal and individual way." Spokeo, Inc. v. Robins, 135 S.Ct. 1540, 578 US._

      (2016) at 14. In the instant case, it was Plaintiffs phone that was faxed and it was

      Plaintiff who owns and pays for the fax machine. It was Plaintiffs personal



                                 PLAINTIFF'S INITIAL COMPLAINT - 6
     Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.7 Page 7 of 19




      privacy and peace that was invaded by Defendant's persistent junk faxes using an
 2
      ATDS, despite Plaintiff having no prior business relationship with Defendant and
 3

 4    Plaintiff's attempt to avoid the damage by registering his number on the DNC
 5
      Registry. Plaintiff has never before even heard of Defendant.
 6

 7
      The "Traceable to the Conduct of Defendant" Prong

 8    20.   The second prong required to establish standing at the pleadings phase is
 9
      that Plaintiff must allege facts to show that their injury is traceable to the conduct
10

11    of Defendant. In the instant case, this prong is met by the fact that the calls to
12
      Plaintiff's phone were placed either by Defendant directly, or by Defendant's agent
13

14
      at the express direction and control of Defendant. See Jones v. Royal Admin.

15    Servs., 866 F.3d 1100 (9th Cir. 2017) ten factor test from the   9th   Circuit and Civil
16
      code §2307.
17

1s    The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"
19
      Prong
20

21
      21.   The third prong to establish standing at the pleadings phase requires Plaintif

22    to allege facts to show that the injury is likely to be redressed by a favorable
23
      judicial opinion. In the present case, Plaintiffs Prayers for Relief includes a
24

25    request for damages for each fax made by Defendant, as authorized by statute in 47

      U.S.C. § 227. The statutory damages were set by Congress and specifically redress

      the financial damages suffered by Plaintiff. Furthermore, Plaintiffs Prayers for



                                 PLAINTlFF'S INITIAL COMPLAINT - 7
     Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.8 Page 8 of 19




       Relief request injunctive relief to restrain Defendant from the alleged abusive
 2
       practices in the future. The award of monetary damages and the order for
 3

 4     injunctive relief redress the injuries of the past and prevent further injury in the
 5
       future. Because all standing requirements of Article III of the U.S. Constitution
 6

 7
       have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S. _      (2016), Plaintiff

 8     has standing to sue Defendant on the stated claims.
 9
       22.   " ... [C]ourts in the Ninth Circuit have held that "allegations of nuisance and
10

11     invasions of privacy in TCPA actions are concrete" injuries that establish standing.
12
       See Mbazomo v. ETourandtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS
13

14
       170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). lnMbazamo, the court

15     held that a violation of the TCPA represents a concrete injury because "[t]he
16
       history of sustaining claims against both unwelcome intrusion into a plaintiffs
17

18     seclusion and unceasing debt-collector harassment are squarely 'harm[s] that [have]
19
       traditionally been regarded as providing a basis for a lawsuit."' Mbazomo, 2016
20

21
       U.S. Dist. LEXIS 170186, 2016 WL 7165693, at *2 (quotingSpokeo, 136 S.Ct. at

22     1549-50). The court declined to follow Romero, explaining that Romero
23
       "improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a) .... A
24

25     plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged

       harms suffered." Id. Messerlian v. Rentokil N Am., Inc. (C.D.Cal. Dec. 15, 2016,

       No. CV 16-6941-GW (GJSx)) 2016 U.S.Dist.LEXIS 175224, at *7-8.



                                  PLAINTIFF' S INITIAL COMPLAINT - 8
     Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.9 Page 9 of 19




       23.    "To establish injury in fact, a plaintiff must show that he or she suffered 'an
 2
       invasion of a legally protected interest' that is 'concrete and particularized' and
 3

 4     'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
 5
      Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
 6

 7     distinct from particularization. Id. An injury is "particularized" if it affects "the

 8    plaintiff in a personal and individual way." Id. In addition, for an injury to be
 9
      "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.
10

11    However, an injury need not be ''tangible" in order to be "concrete," and intangible
12
       injuries may constitute injury in fact. Id. at 1549. In order to determine whether an
13

14
       intangible harm constitutes injury in fact, Spokeo provided two factors to be

15    considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)
16
      whether the statutory violation bears a 'close relationship to a harm that has
17

1s    traditionally been regarded as providing a basis for a lawsuit in English or
19
      American courts,' and (2) congressional judgment in establishing the statutory
20

21    right, including whether the statutory right is substantive or procedural." Matera v.

22
      Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
23
      Spokeo also held that "the violation of a procedural right granted by statute can be
24

25    sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at

       1549. In such a case, a plaintiff "need not allege any additional harm beyond the .

      one [the legislature] has identified." Id.



                                   PLAINTIFF'S INITIAL COMPLAINT - 9
Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.10 Page 10 of 19




     24.   Here, Plaintiff alleges that Defendant Charter contacted him using a
 2
     "telephone dialing system." This is insufficient standing alone, but as in
 3

 4   Charkchyan and Kramer, Plaintiff alleges sufficient additional facts. The calls are
 5
     impersonal advertisements: they do not address Plaintiff personally and they
 6

 7
     advertise Defendant Charter's product. Additionally, Plaintiff declares that he has

 8   never heard of Defendant Charter, visited any location operated by said Defendant
 9
     prior to the harassing and annoying junk faxes, nor provided his telephone numbers
10

11   to said Defendant or consented to receive faxes from Defendant. Plaintiff also has
12
     had no prior business relationship with Defendant. Plaintiff had no reason to be in
13

14
     contact with Defendant Charter nor has he ever purchased any kind of product or

15   service. Plaintiffs allegations are sufficient to establish that Defendant used ATDS
16
     in sending their fax solicitation messages.
17

18   25.   In Plaintiffs case, the allegations establish that he did not give prior express
19
     consent. He declared that he was "the regular user and subscriber to the cellular
20

21
     telephone number at issue." He also declared that he has "never heard of

22   [Defendant], visited any location operated by [Defendant], provided [his] cellular
23
     telephone number to [Defendant] or consented to receive text messages from
24

25   [Defendant]." As in Charkchyan, these allegations are sufficient to support

     Plaintiffs claims that he did not give prior express consent authorizing Defendant

     to send the offending faxes.



                               PLAINTIFF'S INITIAL COMPLAINT - 10
Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.11 Page 11 of 19




                             VI. FACTUAL ALLEGATIONS
 2
     A. Charter Financial Publishing Network, Inc.
 3

 4   26.    One of CHARTER's strategies for marketing its services is placing junk fax
 5
     robocalls to those who have not consented to receive such solicitations, including
 6

 7
     Plaintiff.

 8   27.    CHARTER uses equipment that has the capacity to store or produce random
 9
     or sequential telephone numbers to be called and that includes autodialers and
10

11   predictive dialers (each an "automatic telephone dialing system" or "A TDS").
12
     28.    A third party sold leads to CHARTER and is the marketing agent for
13

14
     Charter.

15   B. Plaintiff
16
     29.    Plaintiff Anton Ewing is, and at all times mentioned herein was, a "person"
17

1s   as defined by 47 U.S.C. § 153(39).
19
     C. Telephone numbers 760-269-3107
20

21
     30.    A phone number beginning 760-269-3107 is registered to Mr. Ewing.

22   31.    760-269-3107 is on the National Do Not Call Registry.
23
     32.    Mr. Ewing answers calls made to 760-269-3 107.
24

25   33.    Mr. Ewing pays the phone bills for 760-269-3107.

     D. CHARTER FINANCIAL PUBLISHING NETWORK, INC.'s Illegal Junk

     fax Robocalls to Plaintiff



                               PLAINTIFF' S INITIAL COMP LAINT - I I
Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.12 Page 12 of 19




     34.    On May 10, 2019, a call to 760-269-3107, which is Mr. Ewing's telephone,
 2
     caused his phone to ring. Mr. Ewing picked up. The person on the other end wasn't
 3

 4   anyone Mr. Ewing knew. In fact, it wasn't a person at all; it was a junk fax.
 5
     35.    The CHARTERjunk fax robocalls were made to Mr. Ewing while he was in
 6

 7
     California, in this District.

 8   36.    The CHARTERjunk fax robocalls were made to Mr. Ewing after
 9
     CHARTER knew of his desire to never been solicited via junk fax calls, which is
10

11   publicly known in this District.
12
                                VII. FIRST CLAIM FOR RELIEF
13
           (Non-Emergency Fax Robocalls to Telephones, 47 U.S.C. § 227(b)(l)(C))
14

15   37.    Plaintiff realleges and incorporates by reference each and every allegation
16
     set forth in the preceding paragraphs.
17

18
     38.    The foregoing acts and omissions of CHARTER and/or its affiliates or

19   agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(C), by
20
     making non-emergency junk fax robocalls to the telephone number of Plaintiff
21

22   without prior express written consent.
23
     39.    The defendant in this matter is vicariously liable for the acts and actions of
24

25
     the lead source under the Gomez case from the US Supreme Court handed down on

     January 20, 2016. Discovery will reveal the name of the lead agent. Charter




                                 PLAINTIFF'S INITIAL COMPLAINT - 12
 Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.13 Page 13 of 19




     Financial Publishing Network, Inc. controlled the lead agent and had actual
 2
     knowledge of the TCPA violations.
 3

 4   40.   Defendant Charter has been sued more than three times for illegal junk
 5
     faxing by others.
 6

 7
     41.   Plaintiff is entitled to an award of at least $500 in damages for each such

 8   violation. 47 U.S.C. § 227(b )(3 )(B).
 9
     42.   Plaintiff is entitled to an award of up to $1,500 in damages for each such
10

11   knowing or willful violation. 47 U.S.C. § 227(b)(3).
12
     43.   Plaintiff also seeks a permanent injunction prohibiting CHARTER and its
13

14
     affiliates and agents from making junk fax robocalls to telephone numbers without

15   prior express written consent of the called party.
16
                            VIII. SECOND CLAIM FOR RELIEF
17

18           (Non-Emergency Robocalls to Telephones, 47 U.S.C. § 227(b)(l)(B))

19   44.   Mr. Ewing realleges and incorporates by reference each and every allegation
20
     set forth in the preceding paragraphs.
21

22   45.   The foregoing acts and omissions of CHARTER and/or its affiliates or
23
     agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(B), by
24

25
     making non-emergency junk fax calls to the personal telephone 760-269-3107

     number of Mr. Ewing without prior express written consent.




                                PLAINTIFF'S INITIAL COMPLAINT - 13
 Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.14 Page 14 of 19




     46.      Mr. Ewing is entitled to an award of at least $500 in damages for each such
 2
     violation. 47 U.S.C. § 227(b)(3)(B).
 3

 4   47.      Mr. Ewing is entitled to an award of up to $1,500 in damages for each such
 5
     knowing or willful violation. 47 U.S.C. § 227(b)(3).
 6

 7
     48.      Mr. Ewing also seeks a permanent injunction prohibiting CHARTER and its

 8   affiliates and agents from making non-emergency junk fax calls to residential
 9
     telephone numbers without prior express written consent of the called party.
10

11                               IX. THIRD CLAIM FOR RELIEF
12
           (Junk fax Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))
13
     49.      Plaintiff reallege and incorporate by reference each and every allegation set
14

15   forth in the preceding paragraphs.
16
     50.      The foregoing acts and omissions of CHARTER and/or its affiliates or
17

18   agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(c), by making

19   junk fax solicitations to residential telephone numbers listed on the Federal
20
     Government's National Do Not Call Registry. 47 C.F.R. §64.1200(c)(2).
21

22   51.      Plaintiff is entitled to an award of at least $500 in damages for each such
23
     violation. 47 U.S.C. § 227(c)(5)(B).
24

25
     52.      Plaintiff is entitled to an award of up to $1,500 in damages for each such

     knowing or willful violation. 47 U.S.C. § 227(c)(5).




                                  PLAINTIFF ' S INITIAL COMPLAINT - 14
Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.15 Page 15 of 19




     53.      Plaintiff also seeks a permanent injunction prohibiting CHARTER and its
 2
     affiliates and agents from making junk fax solicitations to residential telephone
 3

 4   numbers listed on the Federal Government's National Do Not Call Registry.
 5

 6

 7
                                   X. PRAYER FOR RELIEF

 8   WHEREFORE, Plaintiff prays for this Honorable Court to enter judgment against
 9
     Defendant Charter Financial Publishing Network, Inc. as follows:
10

11         A. Leave to amend this Complaint to conform to the evidence presented at trial;
12
           B. A declaration that actions complained of herein by CHARTER FINANCIAL
13

14
                 PUBLISHING NETWORK, INC. violate the TCPA;

15         C. $500 plus threefold damages for intentional or willful violation of the Do-
16
                 Not-Call Registry for each and every fax;
17

18         D. For an injunction prohibiting Defendant from ever contacting Plaintiff ever
19
                 again in any manner whatsoever, including spam texting, robodialing,
20

21
                 and spam emailing;

22         E. $1,500 for each violation of 16 CFR §610.4(b)(iii)(B) initiating a call to a
23
                 DNC registered number;
24

25         F. $1,500 for each violation of 47 CFR §64.1601(3) caller ID spoofing;

           G. $1,500 for each violation of 47 CFR §64.1200(d)(l) failure to provide copy

                 of written do not call policy;



                                  PLAINTIFF ' S lNITIAL COMPLAlNT - 15
Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.16 Page 16 of 19




      H. $1,500 for each violation of 47 CFR §64.1200(b)(l) failure to state name of
 2
            business at beginning of call;
 3

 4    I. $1,500 for each violation of 47 USC §227(b)(l) for using an ATDS;
 5
      J. $1,500 for each violation of 4 7 USC §227(c) and (d) for calling a phone
 6

 7
            number on the DNC registry; and

 8    K. For any other relief that the Court deems just and proper.
 9
                               XI. DEMAND FOR JURY
10

11       Plaintiff demands a trial by jury for all issues so triable.
12
               Dated: May 13, 2019


                                                                ~
13

14
                                                                Plain·
15

16

17

18

19

20

21

22

23

24

25




                             PLAINTIFF'S INITIAL COMPLAINT - 16
Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.17 Page 17 of 19




                         Exhibit A
To: ANTON EiING ANTON AEiING JD CP                       From: FA                                                     5-10-19      9:,8am     p. 1   ot l
     Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.18 Page 18 of 19




                         Don't miss a single
                     FREE issue of FA magazine!
                           Renew today!
                        Fax to 732-559-7808
   SIGNATURE                                                                                           DATE


   NAME                                                                                                TITLE
   ANTON EWING
   COMPANY
   ANTON A EWING JD CPA
   STREET

    11415 W BERNARDO CT
   CITY/STATE/ZIP                                                                                      EMAIL
    SAN DIEGO CA 92127
    PHONE




                                                                    1. Do you or your firm personally recommend or sell investments or provide investment
    :J YES!            Account#: 867723                                advice? U Yes      ...J No
         Renew my FREE subscription to FA magazine                  2. Which of the following best describes your primary business activity? (check one):
                                                                       (1) D Independent Financial Planner/Advisor
    0    No thank you.                                                 (2) D Full Service Securities Firm
                                                                       (3) D CPA/Planner
                                                                       (4) D Insurance
                                                                      (5) Cl Bank Investment Advisor
                                                                      (6) D Registered Investment Advisor (RIA)
                                                                      (9) U Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                    3. What is your income source? (check one):
                                                                      (A) 0 Commission only       (8) 0 Fee only    (C) 0 Fee & commission
                                                                    4. What are your total assets under management?
                                                                       (6) U $100 million or more        (5) U $50 million-$99.9 million
                                                                       (4) U $25 million-$49.9 million   (3) ...J $10 million-$24.9 million
                                                                       (2) ...J $1 million-$9.9 million  (1) U Under $1 million



    Please make corrections to address where necessary                                                                                               FA-RN
Case 3:19-cv-00897-WQH-AGS Document 1 Filed 05/13/19 PageID.19 Page 19 of 19




                   DUPLICATE
                   Court Name: USDC California Southern
                   Division: 3
                   Receipt Number: CAS111731
                   Cashier ID: naparici
                   Transaction Date: 05/13/2019
                   Payer Name: ANTON EWING
                   CIVIL FIUNG FEE
                    For: ANTON EWING
                    Case/Party: D-CAS-3-19-CV-000897-001
                    Amount:        $400 .00
                   CASH
                    Amt Tendered: $400.00
                   Total Due:      $400.00
                   Total Tendered: $400.00
                   Change Amt:     $0.00


                   There wi 11 be a fee of $53 .00
                   charged for any returned check .
